Opinion issued May 4, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00187-CV




CENTRE INSURANCE COMPANY, Appellant

V.

ARTHUR J. GALLAGHER, INC., HEALTHCARE FIRST, 
GALLAGHER HEALTHCARE INSURANCE SERVICES, INC., 
AND HEALTHHELP, INC., Appellees




NO. 01-06-00248-CV

IN RE CENTRE INSURANCE COMPANY, Relator




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION
          Appellant and relator, Centre Insurance Company (“Centre”), filed an
interlocutory appeal and petition for writ of mandamus challenging the trial court’s
February 16, 2006 order granting the motion of real parties, Arthur J. Gallagher, Inc.,
Healthcare First, and Gallagher Insurance Services, Inc., and HealthHelp, Inc., to
enjoin Centre’s arbitration with HealthHelp.
 
          On April 11, 2006, the trial court dissolved the February 16, 2006 order. 
Centre has filed a motion to dismiss its appeal and to withdraw its petition for writ
of mandamus as both have been rendered moot by the trial court’s dissolution of the
complained-of order. No opinions have issued.  Accordingly, the motion is granted,
and the appeal and the petition for writ of mandamus are dismissed.  Tex. R. App. P.
42.1(a)(2).
          All other pending motions are overruled as moot. 
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.